Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-72 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 03/11/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 11/24/2020 are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10893047 and 10097550 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


4.	Claims 1-11, 15-20, 23-36, 40-45, and 48-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aleksandrovich et al (US Publication No. 2012/0323700, hereafter referred to as “Aleksandrovich”) in view of Turgeman et al. (US Publication No. 2014/0317744, hereafter referred to as “Turgeman”).

Regarding claim 1, Aleksandrovich does disclose a system comprising: a processor; and a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processor to: receive data associated with a request to access a secured resource (Aleksandrovich, (para. [0062] and figure 23, step 100), user attempts to access a secured area or secured content or perform a task or function that requires verification of human interaction); provide one or more verification challenges to one or more users via a user interface (Aleksandrovich, (para. [0063-0064] and figures 1-3; figure 23, step 140; and figure 24, step 145), CAPTCHA challenge for verification of human interaction is a puzzle), wherein each verification challenge comprises a game; receive input from at least one of the one or more users in response to at least one verification challenge, the received input comprising at least one gameplay input (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand comer of the box 10). 
Aleksandrovich does not explicitly disclose, but Turgeman does disclose, compare the received input against known information; and determine, based on the comparison, at least one of: that the received input corresponds to at least one parameter indicative of an authorized user; [that the received input does not correspond to at least one parameter indicative of an authorized user; that the received input corresponds to at least one parameter indicative of an unauthorized user; and that the received input does not correspond to at least one parameter indicative of an unauthorized user] (Turgeman, (para. [8133, 8138]), utilizing gamification features (in which features or functions are presented in a manner similar to a game or puzzle or similar online activity), in order to identify user(s) or detect possible fraud. For example, a login process may be subject to gamification by a gamification module 258, such that a user may be required to perform game-like operations (e.g., move or drag ems, handle Hems relative to a virtual on-screen “magnet” in a particular location on the screen, complete an on-screen puzzle, rotate a spindle or onscreen wheels or handles of a virtual vault), and the user's reactions or behavior or interactions may be utilized for identification or fraud-detection purposes; (para. [(0138]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aleksandrovich by including compare the received input against known information and determine, based on the comparison, that the al least one gameplay input corresponds to at least one parameter indicative of an authorized user taught by Turgeman for the advantage of detecting identity of a user of an electronic device, for determining whether or not an electronic device is being used by a fraudulent user, and/or for differentiating between users of a computerized service or between users of an electronic device (Turgeman, (para. [0009))).  

Regarding claim 2, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the received input further comprises at least one additional input (Turgeman, (para. [0134]), entry of a correct PIN or password may server as a first factor, and the way or pattern or behavioral traits or other- specific traits of the way in which the user enters the PIN or password may server as a second factor).  

Regarding claim 3, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the at least one of the one or more users comprises a plurality of users (Turgeman, (para. (0058), a human user e.g., the genuine or legitimate or authorized human user and a "bot" or automated script).  

Regarding claim 4, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the received input further comprises information, related to another user, that is known to the at least one of the one or more users (Turgeman, (para. [6064]), an automated script; and/or may be utilized in order to distinguish or differentiate between two human users (e.g., a genuine or legitimate user, versus a fraudster or imposter or attacker or hacker)).  

Regarding claim 5, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to grant the at least one of the one or more users access to the secured resource (Turgeman, (para. [0096]), system 200 may estimate that a first user at 4 PM is a novice old male, and that a second user at 4:10 PM is a novice old female; and may take into consideration also the fact that this bank account is jointly owned by a married couple of two senior citizens; thereby allowing the second access session without raising a possible fraud alert). 
 
Regarding claim 6, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the one or more programming instructions that, when executed, cause the processor to determine further comprises, one or more programming instructions that, when executed, cause the processor to determine that the at least one of the one or more users is sufficiently cognitively aware (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom righthand corner of the box 10).  

Regarding claim 7, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to identify one or more physiological features of the at least one of the one or more users based on the received input (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand corner of the box 10).  

Regarding claim 8, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein at least one verification challenge further comprises one or more characteristics attuned to one or more physiological features of the at least one of the one or more users (Turgeman, (para. [0138, 0133]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).
  
Regarding claim 9, the combination Aleksandrovich-Turgeman does disclose the system of claim 8, wherein the received input comprises at least one variable corresponding to the one or more characteristics (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand comer of the box 10).  

Regarding claim 10, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein at least one verification challenge further comprises one or more temporal characteristics (Aleksandrovich, (para. [0068] and figures 1-3), successfully complete the CAPTCHA task presented as a challenge 24).  

Regarding claim 11, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to identify one or more features of the received input indicating that the at least one of the one or more users is under duress (Turgeman, (para. (00641), an automated script; and/or may be utilized in order to distinguish or differentiate between two human users (e.g., a genuine or legitimate user, versus a fraudster or imposter or attacker or hacker)).  

Regarding claim 15, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the one or more programming instructions that, when executed, cause the processor to compare the received input against known information further comprise one or more programming instructions that, when executed, cause the processor to apply, to the received input, a pre-existing rule, the pre-existing rule being known to the system and the user interface (Turgeman, (para. [0059]), the system may identify such script or attack, by comparing between the original data that the genuine user had inputted and instructed to send out, to the (modified) data that was actually received at the bank's server).  

Regarding claim 16, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to provide, responsive to determining that the received input does correspond to at least one parameter indicative of an unauthorized user, the at least one of the one or more users with at least one additional verification challenge (Turgeman, (para. [0308]), wherein a second-step of the implicit two-factor authentication process comprises receiving from said user said correct value in an input manner that exhibits a particular user-specific trait that had been extracted from previous input-unit interactions of said user).  

Regarding claim 17, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to provide, responsive to determining that the received input does not correspond to at least one parameter indicative of an authorized user, the at least one of the one or more users with at least one additional verification challenge (Turgeman, (para. [0138]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).  

Regarding claim 18, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the game comprises at least one of a floating balloon game, a maze game, a cutting game, a puzzle game, and a memory game (Aleksandrovich, (para. [0063-0064), puzzle).  

Regarding claim 19, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the game is randomly selected from a plurality of games or game formats (Turgeman, (para. [0146)), the Visual Login module 262 may introduce a randomly-selected interference (e.g., selected pseudo-randomly from a pool of several or numerous pre-defined types of interferences), or may introduce a pre-defined interference or set of interferences; (para. [0133]), where system 200 may utilize visible changes of the UI or GUI or the on-screen experience, optionally utilizing gamification features in which features or functions are presented in a manner similar to a game or puzzle or similar online activity, ..... For example, a login process may be subject to gamification by a gamification module 258, such that a user may be required to perform game-like operations (e.g., move or drag items, handle items relative to a virtual on-screen "magnet" in a particular location on the screen, complete an onscreen puzzle, rotate a spindle or on-screen wheels or handles of a virtual vault).  

Regarding claim 20, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the at least one parameter comprises at least one of a passcode, a completion of an assigned task, an amount of time that has elapsed between providing the at least one verification challenge and receiving at least a portion of the received input, a known physical trait of an authorized user, and a location of an electronic device (Turgeman, (para. [0146]), when the user drags the second character from the on-screen keypad to the onscreen target zone, the on-screen dragged character may suddenly appear to be "stuck" for three seconds, or may appear to "jump” 200 pixels to the left side of its current location; and the system may monitor the user's reaction to such interference(s), e.g., how long it takes the user to notice the interference and/or to take corrective actions, which type of corrective action the user takes (e.g., shaking the mouse unit sideways, or spinning the mouse-device clockwise, or clicking the mouse several times), and/or other attributes or parameters of the specific corrective action (e.g., if the user shakes his mouse unit, for how many times is it shaken, or the direction of shaking, or the direction of rotation, or the like). In a subsequent login process, the extracted user-specific traits may be utilized for differentiating or distinguishing between a first user and a second user; or between a genuine (legitimate) user and a fraudster (or unauthorized user); for example, by injecting the same type of interference to the accessing user, and by monitoring whether or not the current user's reaction to the interference matches the previously-extracted user-specific traits).  


Regarding claim 23, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to: responsive to determining that the received input does not correspond to at least one parameter indicative of an authorized user at least one of: provide a notification of denied access to the at least one of the one or more users; provide a notification of denied access to an administrator; and direct, a storage device to record identifying information of the at least one of the one or more users (Turgeman, (para. [0087]), may be used for raising a flag or initiating a fraud alert when such user attempts to handle an online account).  

Regarding claim 24, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to: responsive to determining that the received input does correspond to at least one parameter indicative of an unauthorized user at least one of: provide, a notification of denied access to the at least one of the one or more users; -6- #115145562 v3Attorney Docket No. 138784.000421 provide, a notification of denied access to an administrator; and direct, a storage device to record identifying information of the at least one of the one or more users (Turgeman, (para. [0093]), the system may identify that a previous user of an account has typically operated the account with a pattern that typically matches a novice or non-sophisticated user, whereas a current user of the account appears to operate the account with a pattern that typically matches an advanced or expert user; and this may cause the system to raise a flag of alert for potential fraud. Similarly, an attempt to perform a new type or certain type of operation in the account (e.g., a wire transfer; or a money transfer to a new destination or new recipient), together with usage pattern that is indicative of an expert user or sophisticated user, may by itself be a trigger for possible fraud).  

Regarding claim 25, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to direct a storage device to record identifying information of the at least one of the one or more users (Aleksandrovich, (para. [0016]), storing a CAPTCHA challenge solution on a CAPTCHA server).  

Regarding claim 26, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 27, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 28, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 29, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 30, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 31, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 32, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 33, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 34, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 35, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 36, the substance of the claimed invention is similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.
   
Regarding claim 40, the substance of the claimed invention is similar to that of claim 15. Accordingly, this claim is rejected under the same rationale.

Regarding claim 41, the substance of the claimed invention is similar to that of claim 16. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 42, the substance of the claimed invention is similar to that of claim 17. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 43, the substance of the claimed invention is similar to that of claim 18. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 44, the substance of the claimed invention is similar to that of claim 19. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 45, the substance of the claimed invention is similar to that of claim 20. Accordingly, this claim is rejected under the same rationale.
   
Regarding claim 48, the substance of the claimed invention is similar to that of claim 23. Accordingly, this claim is rejected under the same rationale.

Regarding claim 49, the substance of the claimed invention is similar to that of claim 24. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 50, the substance of the claimed invention is similar to that of claim 25. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 51, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein at least a portion of the received input is used for at least one of the following: mining data, retrieving information, organizing data, sorting data, indexing data, gathering analytics, solving known problems, solving scientific problems, customizing advertising content, and operating a recommendations system (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand comer of the box 10).  

Regarding claim 52, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the known information comprises one or more learned user characteristics associated with at least one known user, and wherein the received input is further compared against at least one of the one or more learned user characteristics (Turgeman, (para. [(0138]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).  

Regarding claim 53, the combination Aleksandrovich-Turgeman does disclose the system of claim 52, wherein at least one of the one or more learned user characteristics are based on at least one of: behavior tendencies of the at least one known user, cognitive tendencies of the at least one known user, gameplay of the at least one known user, and data specific to the at least one known user (Turgeman, (para. [0138]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).  

Regarding claim 54, the combination Aleksandrovich-Turgeman does disclose the system of claim 52, wherein each of the one or more learned user characteristics are associated with at least one of an authorized user or an unauthorized user (Turgeman, (para. [0138, 0133]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).  

Regarding claim 55, the combination Aleksandrovich-Turgeman does disclose the system of claim 52, wherein the one or more programming instructions further comprise one or more programming instructions that, when executed, cause the processor to identify one or more known users (Turgeman, (para. [6064]), an automated script; and/or may be utilized in order to distinguish or differentiate between two human users (e.g., a genuine or legitimate user, versus a fraudster or imposter or attacker or hacker)).  

Regarding claim 56, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, further comprising one or more programming instructions that, when executed, cause the processor to direct a storage device to modify the known information based on the received input (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand corner of the box 10).  

Regarding claim 57, the combination Aleksandrovich-Turgeman does disclose the system of claim 56, wherein the one or more programming instructions that, when executed, cause the processor to provide the one or more verification challenges further comprise one or more programming instructions that, when executed, cause the processor to adapt the one or more verification challenges based on the modified known information (Turgeman, (para. [8133, 8138]), utilizing gamification features (in which features or functions are presented in a manner similar to a game or puzzle or similar online activity), in order to identify user(s) or detect possible fraud. For example, a login process may be subject to gamification by a gamification module 258, such that a user may be required to perform game-like operations (e.g., move or drag ems, handle Hems relative to a virtual on-screen “magnet” in a particular location on the screen, complete an on-screen puzzle, rotate a spindle or onscreen wheels or handles of a virtual vault), and the user's reactions or behavior or interactions may be utilized for identification or fraud-detection purposes).  

Regarding claim 58, the combination Aleksandrovich-Turgeman does disclose the system of claim 56, wherein the one or more programming instructions further comprise using the modified known information to generate one or more additional requests to access one or more of the secured resource and at least one additional secured resources (Aleksandrovich, (para. [0062] and figure 23, step 100), user attempts to access a secured area or secured content or perform a task or function that requires verification of human interaction).  

Regarding claim 59, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the one or more programming instructions that, when executed, cause the processor to provide the one or more verification challenges further comprises one or more programming instructions that, when executed, cause the processor to modify the one or more verification challenges in real time based on at least one of the known information or the received input (Turgeman, (para. [0059]), the system may identify such script or attack, by comparing between the original data that the genuine user had inputted and instructed to send out, to the (modified) data that was actually received at the bank's server).  

Regarding claim 60, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the one or more programming instructions that, when executed, cause the processor to provide the one or more verification challenges further comprises one or more programming instructions that, when executed, cause the processor to select the one or more verification challenges from a plurality of verification challenges based on at least one of the known information or the data associated with a request to access a secured resource (Aleksandrovich, (para. [0062] and figure 23, step 100), user attempts to access a secured area or secured content or perform a task or function that requires verification of human interaction).  

Regarding claim 61, the combination Aleksandrovich-Turgeman does disclose the system of claim 1, wherein the known information comprises information selected from the group consisting of information associated with the at least one of the one or more users, and gameplay associated with one or more games (Aleksandrovich, (para. [0064-0065] and figures 1-3 and figure 24, step 150), the client is manipulating the graphical elements 20 by dragging a first graphical element 20, or a puzzle piece, toward the expected location on the bottom right-hand corner of the box 10).  

Regarding claim 62, the substance of the claimed invention is similar to that of claim 51. Accordingly, this claim is rejected under the same rationale.
  

Regarding claim 63, the substance of the claimed invention is similar to that of claim 52. Accordingly, this claim is rejected under the same rationale.

Regarding claim 64, the substance of the claimed invention is similar to that of claim 53. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 65, the combination Aleksandrovich-Turgeman does disclose the method of claim 63, wherein each of the one or more learned user characteristics are associated with at least one of an authorized user or an unauthorized user (Turgeman, (para. [0138, 0133]), the log-in process may include PIN entry as well as performing a simple game-like operation, such as, correctly assembling a puzzle having few pieces. The way in which the user utilizes the GUI to assemble the puzzle, may be used as a factor in user authentication, in addition to the correct entry of the PIN or password value).  

Regarding claim 66, the combination Aleksandrovich-Turgeman does disclose the method of claim 63, wherein the determining further comprises identifying, by the processor, one or more known users (Turgeman, (para. [6064]), an automated script; and/or may be utilized in order to distinguish or differentiate between two human users (e.g., a genuine or legitimate user, versus a fraudster or imposter or attacker or hacker)).  

Regarding claim 67, the substance of the claimed invention is similar to that of claim 56. Accordingly, this claim is rejected under the same rationale.

Regarding claim 68, the substance of the claimed invention is similar to that of claim 57. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 69, the substance of the claimed invention is similar to that of claim 58. Accordingly, this claim is rejected under the same rationale.

Regarding claim 70, the substance of the claimed invention is similar to that of claim 60. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 71, the combination Aleksandrovich-Turgeman does disclose the method of claim 26, wherein providing the one or more verification challenges further comprises modifying, by the processor, the one or more verification challenges in real time based on at least one of the known information or the received input (Turgeman, (para. [0064]), an automated script; and/or may be utilized in order to distinguish or differentiate between two human users (e.g., a genuine or legitimate user, versus a fraudster or imposter or attacker or hacker)).  

Regarding claim 72, the substance of the claimed invention is similar to that of claim 61. Accordingly, this claim is rejected under the same rationale.

5. Claims 12-14 and 37-39 are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Aleksandrovich et al. in view of Turgeman et al. as applied to claim 63 and 77, further in view of Gillespie et al. (US Publication No. 2011/0277030, hereafter referred to as “Gillespie”). 

Regarding claims 12, the combination of Aleksandrovich-Turgeman discloses the system of claim 1. Aleksandrovich-Turgeman does not explicitly disclose, but Gillespie does disclose, one or more sensors operatively connected to the processor, wherein the received input further comprises one or more sensor inputs (Gillespie, (para. [0009]), a sensing module configured to obtain a set of sensor values using at least one sensing element of the input device; and a first authentication module configured to derive a challenge response based on a selected challenge and a hashing algorithm). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aleksandrovich-Turgeman by including identify one or more sensor inputs taught by Gillespie for the advantage of providing projections of input along particular axes or planes (Gillespie, (para. [0024])).

Regarding claims 13, the combination of Aleksandrovich-Turgeman-Gillespie discloses the system of claim 12, wherein the one or more programming instructions that, when executed, cause the processor to compare the received input against known information further comprises one or more programming instructions that, when executed, cause the processor to compare the one or more sensor inputs against the known information (Gillespie, (para. [0009, 0019]), a sensing module configured to obtain a set of sensor values using at least one sensing element of the input device where compare the challenge response to one or more of the plurality of values to determine whether the challenge response is authentic).  

Regarding claims 14, the combination of Aleksandrovich-Turgeman-Gillespie discloses the system of claim 12, wherein the one or more sensors are positional sensors (Gillespie, (para. [0021-0022]), the input device 100 is shown as a proximity sensor device (also often referred to as a “touchpad” or a "touch sensor device") configured to sense input provided by one or more input objects 140 in a sensing region 120).  

Regarding claim 37, the substance of the claimed invention is similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 38, the substance of the claimed invention is similar to that of claim 13. Accordingly, this claim is rejected under the same rationale.

Regarding claim 39, the substance of the claimed invention is similar to that of claim 14. Accordingly, this claim is rejected under the same rationale.


6. Claims 21-22 and 46-47are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Aleksandrovich et al. in view of Turgeman et al. as applied to claim 1 and 26, further in view of Sovio et al. (US Publication No. 2012/0249298, hereafter referred to as “Sovio”).

Regarding claims 21, the combination of Aleksandrovich-Turgeman discloses the system of claim system of claim 20.
Aleksandrovich-Turgeman does not explicitly disclose, but Sovio does disclose, wherein the at least one parameter comprises the amount of time that has elapsed between providing the at least one verification challenge and receiving at least a portion of the received input, and wherein the -5- #115145562 v3Attorney Docket No. 138784.000421 amount of time is greater than a minimum amount of time and less than a maximum amount of time (Sovio, (para. [(0041]), authentication service platform 102, in some embodiments, can employ multiple challenge procedures to authenticate a user. ... In step 151, process 150 can start a timer for a first challenge procedure (e.g., CAPTCHA ("Completely Automated Public Turing test to tell Computers and Humans Apart")). This first challenge procedure can be any standard process-- e.g., utilizing a user identifier (ID) and a passcode (or password) to authenticate a user. Once the timer is started, the elapsed time is monitored with respect to the execution (step 153) and completion of the first challenge process; that is, whether the user has provided a response before the process times out).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aleksandrovich-Turgeman by including elapsed between providing the verification challenge and receiving the at least one input taught by Sovio for the advantage of providing authentication that is robust with regard to the capabilities of user devices and abilities of the associated users (Sovio, (para. [0002])).

Regarding claims 22, the combination of Aleksandrovich-Turgeman-Sovio discloses the system of claim 20, wherein the at least one parameter comprises the amount of time that has elapsed between providing the at least one verification challenge and receiving at least a portion of the received input, and wherein the amount of time is less than a minimum amount of time or greater than a maximum amount of time (Sovio, (para. [0041]), a user device 107a can request authentication involving the supply of a valid user ID and passcode. If the timer expires, as in step 155, prior to completion of this process (i.e., the user does not supply the requested authentication information in time), the process 150 initiates another challenge procedure and starts another timer, per step 157. However, if the original timer does not lapse, the process 150 can simply verify the user supplied ID and passcode, as in step 159, without invoking the second challenge procedure. In this manner, if no response is obtained before a specified timeout, the challenge effectively is represented in a different format).  


Regarding claim 46, the substance of the claimed invention is similar to that of claim 21. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 47, the substance of the claimed invention is similar to that of claim 22. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432